Dismissed and Opinion Filed January 31, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00752-CR

                EX PARTE JOHN NATHANIEL THOMPSON

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-80629-2021

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Osborne
      John Nathaniel Thompson has filed a notice of appeal stating he is appealing

“the trial court’s judgment rendered on August 16, 2021.” After reviewing the

record, we conclude we do not have jurisdiction to review this case.

      The clerk’s record shows that, although he is represented by counsel, appellant

filed both a pro se motion to reduce his bond and a pro se application for writ of

habeas corpus seeking a bond. The clerk’s record does not contain a final, written

order ruling on either the bond reduction motion or the application for writ of habeas

corpus. According to the trial court’s docket sheet, the trial court conducted a “bond

hearing” on August 16, 2021 and denied a “bond reduction.”
      The reporter’s record shows the trial court conducted a pretrial hearing on

August 16, 2021 to review appellant’s bonds in three cases, including the current

one. The trial court stated it was its “understanding that we have a request today to

lower the bond amounts.” Trial counsel represented appellant during the hearing

and advocated for a lower bond. Trial counsel called appellant to testify.

      During his testimony, appellant testified about his connections to Collin

County and his criminal history. Appellant admitted he had been released on bond

for the current state jail felony offense for possession of methamphetamine in an

amount less than one gram and for a second misdemeanor drug possession offense.

He was taken into custody again after his bond company had filed an Affidavit of

Surety to Surrender Principal asking to surrender him to the Collin County Sheriff.

According to the affidavit, appellant was not checking in or updating the bond

company about his address and attempts to contact him had been unsuccessful.

Appellant also testified he was arrested and charged with two new offenses for

evidence tampering in Dallas County and first-degree felony drug possession in

Collin County.

      After hearing the evidence, the trial court ruled: “I do have serious concerns,

Mr. Thompson, because of how many times you’ve been out on bond and you’ve

already had your bonding company going off of it once with additional allegations

of crimes being committed while out on bond. So the request to lower bond is

denied.”

                                        –2–
      Appellant may appeal the denial of habeas relief, but the Court does not have

jurisdiction to entertain an appeal from denial of a motion to reduce a pretrial bond.

See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); see also Ex parte

Peyton, No. 02-16-00029-CR, 2016 WL 2586698, at *1 n.2 (Tex. App.—Fort Worth

May 5, 2016, pet. dism’d) (mem. op., not designated for publication) (court of

appeals has jurisdiction to review denial of habeas relief, but not denial of motion

seeking bail reduction).

       To perfect an appeal from the denial of habeas relief, there must be a signed

appealable order. See Smith v. State, 559 S.W.3d 527, 535 (Tex. Crim. App. 2018);

State v. Sanavongxay, 407 S.W.3d 252, 258 (Tex. Crim. App. 2012); Westbrook v.

State, 753 S.W.2d 158, 159–60 & n.1 (Tex. Crim. App. 1988); see also Ex parte

Terry, No. 12-20-00006-CR, 2020 WL 827591, at *1 (Tex. App.—Tyler Feb. 19,

2020, no pet.) (mem. op., not designated for publication) (habeas appeal seeking

bond reduction must be dismissed if no final written order has been entered). The

trial court enters an appealable order when it signs a written order. See State ex rel.

Sutton v. Bage, 822 S.W.2d 55, 57 (Tex. Crim. App. 1992) (orig. proceeding)

(determining that phrase “entered by the court” encompasses signing of written order

by trial court); A trial court’s docket sheet entry does not constitute an appealable

order. See State v. Shaw, 4 S.W.3d 875, 878 (Tex. App.—Dallas 1999, no pet.).




                                         –3–
      Appellant filed both a motion to reduce his bond and a writ application

arguing for a lower bond. Nothing in the reporter’s record from the hearing shows

the trial court ever entertained appellant’s application for a writ of habeas corpus.

The words “habeas” and “writ” were never mentioned during the August 16, 2021

hearing. The trial court orally denied a “request” to reduce appellant’s bonds—a

ruling that appears to deny appellant’s pro se motion to reduce his bonds rather than

to deny habeas relief. Moreover, the trial court has not entered any written orders in

this case on either matter.

      The Court solicited jurisdictional letter briefs from appellant and the State to

address the jurisdictional issues in this case. Appellant filed a pro se letter requesting

that his writ application be granted or denied, a short brief arguing the trial court

erred in not granting habeas relief, a new habeas application addressed to the trial

court, a request to the trial court to reduce his bonds, and a motion to compel the trial

court to enter a final, written order on his habeas application. The State did not file

a response. None of the documents appellant filed shows this Court has jurisdiction

over this appeal.

      Because the record does not show the trial court ever considered the habeas

application, and further does not show the trial court has entered an appealable order,

appellant’s notice of appeal does not confer jurisdiction upon the Court. See Smith,

559 S.W.3d at 535; Ragston, 424 S.W.3d at 52; Henderson v. State, 153 S.W.3d 735,



                                          –4–
735–36 (Tex. App.—Dallas 2005, no pet.); Ex parte Evans, 611 S.W.3d 86, 88 (Tex.

App.—Waco 2020, no pet.).

      Concluding we lack jurisdiction, we deny appellant’s motion to compel and

we dismiss the appeal.




                                        /Leslie Osborne//
                                        LESLIE OSBORNE
                                        JUSTICE


210752f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                      –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE JOHN NATHANIEL                      On Appeal from the 219th Judicial
THOMPSON                                     District Court, Collin County, Texas
                                             Trial Court Cause No. 219-80629-
No. 05-21-00752-CR                           2021.
                                             Opinion delivered by Justice
                                             Osborne. Justices Schenck and
                                             Partida-Kipness participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 31st day of January, 2022.




                                       –6–